DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, 5-7 and 11-15 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 2 and 4, which require all the limitations of an allowable claim, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 20, directed to the invention(s) of an aluminum alloy does not require all the limitations of an allowable claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among Species AI, AII, and AIII as set forth in the Office action mailed on 12/20/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Lawrence on 7/23/2021.
The application has been amended as follows: 
20. (Cancelled)
Allowable Subject Matter
Claims 1-7 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or adequately suggest the method as claimed. In particular, the closest prior art, Plotkowski (US 2018/0080103) in view of Gibson (Gibson, Ian, et al. Additive Manufacturing Technologies: Rapid Prototyping to Direct Digital Manufacturing. Springer, 2010.), teaches a process that obviates the method recited in claim 1, as set forth in pp. 3-5 of the Office Action mailed 4/01/2021, with exception of the cerium content. 
However, as argued in p. 6 of Applicant’s Arguments/Remarks filed 7/01/2021, Plotkowski is prior art solely by virtue of the filing date of two provisional applications, US Provisional Application 62/396,490 and US Provisional Application 62/396,485, both of which were filed on September 19, 2016. These provisionals contemplate aluminum alloys with either 8% cerium (‘490) or 8 and 12% cerium (‘485). Neither of these provisionals mention or contemplate an aluminum alloy with cerium in an amount less than 8%. The cited Plotkowski was filed on July 14, 2017, after the filing date of the subject application. As the earliest disclosure of 4% cerium occurred after the filing of the subject case Plotkowski cannot be used as a reference against the pending claims. Thus, Plotkowski in view of prima facie case of obviousness either alone or in combination.
Therefore, claim 1 is distinct over the prior art. Claims 2-7 and 11-15 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANTHONY M LIANG/Examiner, Art Unit 1734